Judgment unanimously affirmed. Memorandum: Defendant’s contention that the court *1015committed reversible error by failing to instruct the jury that the guilty plea of an accomplice does not constitute proof of defendant’s guilt has not been preserved for our review because defendant neither requested such charge nor objected to the charge as given (see, CPL 470.05 [2]).
We have reviewed defendant’s remaining contentions and find them to be lacking in merit. (Appeal from judgment of Wayne County Court, Parenti, J.—burglary, second degree.) Present—Dillon, P. J., Boomer, Pine, Davis and Lowery, JJ.